Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-18-2006

USA v. Dorsett
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2465




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Dorsett" (2006). 2006 Decisions. Paper 1743.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1743


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No: 05-2465

                           UNITED STATES OF AMERICA

                                             v.

                                 TREVOR DORSETT,

                                           Appellant

                      Appeal from the United States District Court
                         for the District of the Virgin Islands
                                   (04-cr-00004-02)
                        District Court: Hon. Raymond L. Finch

                               Argued December 5, 2005

       Before: SCIRICA, Chief Judge, McKEE, and NYGAARD Circuit Judges.

                                (Filed: January 18, 2006)


George H. Hodge, Jr.
P.O. Box 803
Charlotte Amalie, St. Thomas
U.S.V.I. 00804
Attorney for Appellant

Nelson L. Jones
Office of the United States Attorney
United States Courthouse
Ron de Lugo Federal Building
5500 Veterans Drive, Suite 260
Charlotte Amalie, St. Thomas
U.S.V.I. 00802
Attorney for Appellee
                                         OPINION

McKEE, Circuit Judge.

       Trevor Dorsett appeals the District Court’s denial of his motion to dismiss an

indictment charging him with violating federal controlled substance laws. In essence, he

argues that the Attorney General of the Virgin Islands and the United States Attorney

cannot both prosecute him for the same offense. He claims that once the Territorial Court

exercises jurisdiction the District Court is precluded from doing so because “the U.S.

Virgin Islands does not have separate sovereignty as a State of the Union from the U.S.

Government.” Appellant’s Br. At 9. Rather, relying upon United States v. Wheeler, 435
U.S. 313 (1978), Dorsett claims that “[t]he Third Circuit sees the V.I. Government and

the U.S. Government as a single sovereignty. . . .” Appellant’s Br. At 9.

       For the reasons that follow, we will affirm the District Court’s denial of his motion

to dismiss the indictment.

                                              I.

       Because we write primarily for the parties, it is not necessary to recite the facts of

this case except insofar as may be helpful to our brief discussion.

       Dorsett incorrectly concludes that the Territorial Court’s dismissal of local charges

with prejudice precludes the District Court from exercising jurisdiction with regard to a

federal indictment charging violations of the laws of the United States. Dorsett’s alleged

conduct would violate both federal and territorial law if proven beyond a reasonable

                                              2
doubt. The law of both the United States and the Virgin Islands provides that the United

States District Court and the Territorial Court have concurrent jurisdiction over such

matters. See 48 U.S.C. § 1612; V.I. Revised Organic Act of 1954 § 22. See also Parrott

v. Gov’t of Virgin Islands, 230 F.3d 615 (3d Cir. 2000). Pursuant to the Revised Organic

Act, as amended in 1984, the Virgin Islands Legislature expanded the Territorial Court’s

jurisdiction and divested the District Court of original jurisdiction over questions of

purely local civil law. 4 V.I. Code § 76(a); Parrott, 230 F.3d at 620. However, the

District Court continues to have the jurisdiction of a District Court of the United States.

Therefore, the United States District Court has jurisdiction over certain local matters. In

addition, with certain exceptions not relevant here, it also has concurrent jurisdiction with

the Territorial Court over criminal acts that constitute federal offenses. 48 U.S.C. §

1612(b). Thus, the district court had concurrent jurisdiction with the Territorial Court.

       To the extent Dorsett also raises a double jeopardy claim, it is also meritless, and

requires only the briefest discussion.

       The protections of the Double Jeopardy Clause are not implicated until the

defendant is actually placed in jeopardy. United States v. Martin Linen Supply Co., 430
U.S. 564, 569 (1977). Jeopardy does not attach until the jury is empaneled and sworn, or,

in a bench trial, until the first witness is sworn. Id.

       Here, the territorial charges were dismissed with prejudice upon request of the

prosecutor almost immediately after they were filed. No jury was ever empaneled, and no



                                                3
witness was ever sworn. “Dismissal of an indictment before trial, with or without

prejudice, does not itself invoke jeopardy where it does not involve a determination of the

underlying facts.” United States v. Lindsey, 47 F.3d 440, 444 (D.C. Cir. 1995), vacated

on other grounds sub nom. Robinson v. United States, 516 U.S. 1023 (1995), (citing

United States v. Stricklin, 591 F.2d 1112, 1120 (5th Cir.), cert. denied, 444 U.S. 963

(1979)). Here, the dismissal with prejudice operated only to bar re-prosecution in the

Territorial Court. Id.




                                             4